IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                             December 10, 2008

                                 No. 06-30038               Charles R. Fulbruge III
                                                                    Clerk

BP OIL PIPELINE CO., on its own behalf as operator and an undivided
interest owner and on behalf of those with an interest in the 24 inch Clovelly-
Alliance-Meraux (“CAM”) Pipeline System located in Louisiana waters,

                                    Plaintiff–Appellee–Cross-Appellant,
v.

WEBB CROSBY TUG, in rem; CROSBY TUGS, LLC,

                                    Defendants–Appellants–Cross-Appellees.


In Re: In the matter of the complaint of Crosby Tugs, LLC and Webb Crosby,
LLC as owners and operators of the M/V Webb Crosby, in a Cause for
Exoneration from or Limitation of Liability,

CROSBY TUGS, LLC; WEBB CROSBY TUG, in rem,

                                    Petitioners–Appellants–Cross-Appellees,
v.

MURPHY OIL COMPANY, USA, INC.; ET AL.,

                                    Claimants,

MURPHY OIL COMPANY, USA, INC.,

                                    Claimant–Appellee,

BP OIL PIPELINE COMPANY; AMERICAN GUARANTEE AND LIABILITY
INSURANCE CO.,
                           Claimants–Appellees–Cross-Appellants.
                                       No. 06-30038



AMERICAN GUARANTEE AND LIABILITY INSURANCE CO.,

                                           Plaintiff–Appellee–Cross-Appellant,
v.

WEBB CROSBY TUG; CROSBY TUGS, LLC,

                                           Defendants–Appellants–Cross-Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:03-CV-988
                               USDC No. 2:03-CV-9
                             USDC No. 2:02-CV-1222
                             USDC No. 2:02-CV-1125


Before GARZA, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
       We have carefully considered the record, the briefs, and the arguments of
counsel and conclude that the judgment of the district court should be affirmed.
       AFFIRMED. See 5TH CIR. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2